FILED
                             NOT FOR PUBLICATION                            JUL 31 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RICKY RICHARDO LUMENTUT, a.k.a.                  No. 11-71737
Ricky Richardo Lulmentut,
                                                 Agency No. A078-020-219
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Ricky Richardo Lumentut, a native and citizen of Indonesia, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reopen, Najmabadi v.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Holder, 597 F.3d 983, 986 (9th Cir. 2010), and review de novo due process claims,

Liu v. Holder, 640 F.3d 918, 930 (9th Cir. 2011). We deny the petition for review.

      The BIA did not abuse its discretion in denying Lumentut’s motion to

reopen as untimely because the motion was filed over two years after the BIA’s

final decision, see 8 C.F.R. § 1003.2(c)(2), and Lumentut failed to establish

materially changed circumstances in Indonesia to qualify for the regulatory

exception to the time limitations for motions to reopen, see 8 C.F.R. §

1003.2(c)(3)(ii); Najmabadi, 597 F.3d at 988-89 (evidence of changed

circumstances must be qualitatively different from what could have been presented

at prior hearing). Further, the BIA did not abuse its discretion in denying

Lumentut’s motion to reopen based on Wakkary v. Holder, 558 F.3d 1049 (9th Cir.

2009) and Tampubolon v. Holder, 610 F.3d 1056 (9th Cir. 2010), because

Lumentut did not present sufficient evidence of individualized risk of persecution.

See Halim v. Holder, 590 F.3d 971, 979 (9th Cir. 2009); Wakkary, 558 F.3d at

1066 (“[a]n applicant for withholding of removal will need to adduce a

considerably larger quantum of individualized-risk evidence to prevail than would

an asylum applicant”). We reject Lumentut’s contentions regarding the BIA’s

2007 decision in light of our decision in Lumentut v. Holder, No. 07-74777, 2010
WL 1474216 (9th Cir. Apr. 14, 2010). We further reject Lumentut’s contention


                                          2                                     11-71737
that the BIA violated his due process rights by insufficiently explaining its

conclusion regarding changed country conditions. See Najmabadi, 597 F.3d at 990

(BIA need not “write an exegesis on every contention”) (internal quotations and

citation omitted); Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error

and prejudice to prevail on a due process claim). Accordingly, we deny the

petition for review.

      PETITION FOR REVIEW DENIED.




                                           3                                    11-71737